By the Court.
This was originally an action of contract, but was changed by amendment into an action of tort. The defendants answered severally, as they had a right to do; and if they prevailed, they were entitled to tax costs separately. West v. Brock, 3 Pick. 303. Fales v. Stone, 9 Met. 316. Davis v. Hastings, 8 Cush. 313. When the plaintiffs moved to change the action to a suit in equity, the judge who allowed the motion had authority to fix the terms, and has done so. All we can do is, to give a construction to his order. We cannot doubt that “ taxable costs ” includes separate costs to each defendant.

Taxation affirmed.